         Case 4:18-cv-00342-KGB Document 131 Filed 05/15/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DONNA CAVE, et al.,                                                                PLAINTIFFS

EUGENE LEVY, et al.,                                          CONSOLIDATED PLAINTIFFS

THE SATANIC TEMPLE, et al.,                                                    INTERVENORS

v.                               Case No. 4:18-cv-00342-KGB

JOHN THURSTON, Arkansas Secretary
of State, in his official capacity                                                DEFENDANT

                                    NOTICE OF HEARING

       Pending before the Court are a motion to compel discovery filed by the Satanic Temple

Intervenors and a motion for an order to show cause and compel the Satanic Temple Intervenors

to make court-ordered productions of documents filed by defendant John Thurston, in his official

capacity as Arkansas Secretary of State (Dkt. Nos. 120; 124). The Court reached out to the parties

via electronic mail to determine when a telephonic hearing on the motions could be held, if

necessary. Having considered the record in this matter and conferred with counsel for all parties,

the Court will conduct a hearing via telephone on Friday, May 22, 2020, at 9:00 a.m. C.T.

       The Court will conduct the hearing in this matter at the Richard Sheppard Arnold United

States Courthouse, 500 West Capitol, Little Rock, Arkansas 72201, Courtroom 4C. The parties

and counsel will participate by telephone, with participation information to be provided by the

Court to individual participants. All other persons, including members of the public, may attend

the hearing at the Courthouse, where appropriate COVID-19 precautions and social distancing

requirements will be strictly enforced.
 Case 4:18-cv-00342-KGB Document 131 Filed 05/15/20 Page 2 of 2



So ordered this the 15th day of May 2020.



                                            ____________________________________
                                            Kristine G. Baker
                                            United States District Judge




                                       2
